              Case:20-01899-swd       Doc #:27 Filed: 11/23/2020        Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF MICHIGAN
IN RE:
         ASHLEY JONES                                 HONORABLE SCOTT W. DALES
                                                      CASE NO. 20-01899-SWD
                                                      CHAPTER 13
                  DEBTOR.
_________________________________/
LYNN A. OSBORNE (P66545)
Attorney for Debtor
401 W. Ionia Street
Lansing, MI 48933
(517) 708-2992
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

          MOTION OF HYUNDAI LEASE TITLING TRUST FOR RELIEF FROM
           THE AUTOMATIC STAY AND FOR WAIVER OF PROVISIONS OF
                              FRBP 4001(a)(3)


         Hyundai Lease Titling Trust (“Creditor”), pursuant to 11 U.S.C. '§ 361-363 and LBR

9013 and 4001-1 (W.D.M.), moves for relief from the Automatic Stay to permit foreclosure of its

security interest on the Debtor's vehicle, to wit: 2018 Kia Sorento bearing Vehicle Identification

No. 5XYPG4A36JG349928 and for waiver of the provisions of FRBP 4001(a)(3). This Motion

is based on the following:

         1.    This Court has jurisdiction over the proceeding pursuant to 28 U.S.C. ' 1334 and

28 U.S.C. § 157.

         2.    On January 27, 2018, the Debtor entered into a Lease Agreement with the

Creditor, a copy of which is attached as Exhibit B.
             Case:20-01899-swd        Doc #:27 Filed: 11/23/2020        Page 2 of 3




       3.      On May 29, 2020 (the Petition date), Debtor filed a Voluntary Petition for Relief

under Chapter 13 of the Bankruptcy Code.

       4.      The Chapter 13 Plan filed on May 29, 2020, states the Debtor will assume the

lease and will continue making direct payments on the 2018 Kia Sorento, but lists the creditor as

Kia Motor Finance.

       5.      The account is past due for the August 27, 2020, payment for a total past due of

$1,195.59.

       6.      The Creditor has been unable to verify full-coverage insurance on the vehicle.

       7.      The Creditor is the owner of the above-mentioned vehicle.

       8.      Pursuant to 11 U.S.C. § 362(d)(2), the Debtor has no equity in the vehicle as it is

the property of the Creditor.

       9.      The Creditor is entitled to relief from the Automatic Stay to foreclose upon its

collateral, and to take all action necessary to protect its interest, pursuant to 11 U.S.C. '

362(d)(1) and (2).

       10.     The proposed Order for Relief from the Automatic Stay is attached as Exhibit A.

       In conclusion, the Creditor requests the following:

       (a)    The entry of the attached Order of Creditor for Relief from the Automatic
       Stay (Exhibit A); or

       (b)     In the event the Debtor provides proof of adequate insurance coverage on
       the subject vehicle, the entry of an order which modifies the automatic stay
       requiring the Debtor to continue to maintain said insurance on the subject vehicle
       throughout the pendency of the Chapter 13 Proceeding and should the Debtor fail
       to do so, the Creditor shall be allowed to submit an Affidavit of Default to the
       Court and upon service of said affidavit on the Trustee, the automatic stay would
       be immediately terminated and the Debtor required to immediately surrender the
       subject vehicle to the Creditor; and

       (c)   In the event the Debtor brings her account current, the entry of an order
       which modifies the automatic stay requiring the Debtor to maintain the account
          Case:20-01899-swd        Doc #:27 Filed: 11/23/2020         Page 3 of 3




     with the Creditor current throughout the pendency of the Chapter 13 Proceeding
     and should the Debtor fail to do so, the Creditor shall be allowed to submit an
     Affidavit of Default to the Court and upon service of said affidavit on the Trustee,
     the automatic stay would be immediately terminated and the Debtor required to
     immediately surrender the subject vehicle to the Creditor; and

     (d)     Such other relief the Court deems necessary for the Creditor to protect its
     interests in its collateral and provide adequate protection.

                                           O’REILLY RANCILIO P.C.

                                           /s/ Craig S. Schoenherr, Sr.
                                           ________________________________
                                           CRAIG S. SCHOENHERR, SR. (P32245)
                                           Attorney for Creditor
                                           12900 Hall Road, Suite 350
                                           Sterling Heights, MI 48313-1151
                                           (586) 726-1000
                                           ecf@orlaw.com

DATED: November 23, 2020
